                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 10/23/2018
------------------------------------------------------------------X
  CARLOS DAVILA, President of A New                                :
  Beginning for Immigrants Rights, Inc.,                           :
                                                                   :
                                                  Plaintiff,       :        1:18-cv-6164-GHW
                              -v-                                  :
                                                                   :
STEVEN LANG, Director, Office of Legal Access :                        MEMORANDUM OPINION
Programs,                                                          :       AND ORDER
                                                 Defendant. :
------------------------------------------------------------------ X

GREGORY H. WOODS, United States District Judge:

         Plaintiff Carlos Davila is the founder of A New Beginning for Immigrant’s Rights, Inc. (“A

New Beginning”), an immigrants’ rights organization. Through A New Beginning, Davila

participated in the Department of Justice’s Recognition and Accreditation Program (“R&A

Program”), which permitted him to represent individuals in immigration proceedings as a non-

attorney. The Department of Justice revoked Davila’s accreditation pursuant to new program

requirements governing the eligibility of non-attorney representatives after they learned that he had

been convicted of first-degree manslaughter in 1988.

         Defendant Steven Lang is the Program Director of the Office of Legal Access Programs

(“OLAP”), the federal entity tasked with administering the R&A Program. Davila seeks to hold

Lang, in his official capacity, liable for injuries that Davila allegedly suffered as a result of his

accreditation being terminated. Specifically, Davila contends that his termination from the program

violated his constitutional right to due process and was arbitrary and capricious under the

Administrative Procedure Act, 5 U.S.C. § 702 et seq. Davila further argues that OLAP’s decision to

terminate him on the basis of his criminal history violates New York Correction Law Articles 23 and

23-a. In his opposition, Davila newly asserts that (1) Lang and OLAP are not entitled to sovereign
immunity because the Government has consented to suit under the Religious Freedom Restoration

Act; (2) Lang is not entitled to sovereign immunity because he is not a government employee; (3)

Lang has defamed Davila; (4) OLAP’s eligibility requirements for the R&A Program violate Title

VII of the Civil Rights Act of 1964; and (5) Lang is barred from enforcing OLAP’s revocation

decision under the doctrines of equitable estoppel and laches.

         Defendant Lang moved to dismiss all claims pursuant to Rule 12(b)(1) of the Federal Rules

of Civil Procedure for lack of subject matter jurisdiction and Rule 12(b)(6) for failure to state a claim

on which relief may be granted. For the reasons that follow, Lang’s motion to dismiss is

GRANTED.

    I.        BACKGROUND

              A. Factual Background

         The facts here are substantially the same as those set forth in related case Davila v. Gutierrez et

al. No. 1:17-cv-5032 (GHW), 2018 WL 4189517 (S.D.N.Y. Aug. 30, 2018), which are restated in

part below.

         In 2011, Davila founded A New Beginning, an organization that provided assistance to

undocumented immigrants regarding “the Protection of their Rights under the Constitution of the

United States, Human Rights, and their Rights under the Vienna Convention.” Id. at *1. Davila,

through A New Beginning, participated in the Department of Justice’s Recognition and

Accreditation (“R&A”) program from 2011 until 2017. Complaint (ECF No. 1-1) (“Compl.”) at ¶¶

10–11. The R&A program allows non-attorneys within non-profit organizations to act as authorized

representatives for individuals in immigration proceedings before the Executive Office for

Immigration Review (“EOIR”) and the Department of Homeland Security (“DHS”). See 8 C.F.R.

§§ 1001, 1003, 1103, 1212, and 1292 (2016). The Office of Legal Access Programs (“OLAP”), a

component of the EOIR within the Department of Justice (“DOJ”), administers the R&A program.

                                                     2
See 8 C.F.R. §§ 1001, 1003, 1103, 1212, and 1292. Davila served as an accredited representative in

the R&A program. See Compl. ¶ 10–12.

        On December 19, 2016, DOJ published new regulations governing the R&A program. The

new regulations transferred the administration of the program from the Board of Immigration

Appeals to the Office of Legal Access Programs and promulgated modified eligibility criteria and

procedures for the program. See 8 C.F.R. §§ 1001, 1003, 1103, 1212, 1292. Among the new rules

promulgated was the eligibility requirement that an individual “[have] not been found guilty of, or

pleaded guilty or nolo contendere to, a serious crime, as defined in 8 C.F.R. § 1003.102(h), in any

court of the United States, or of any State. . . .” 8 C.F.R. § 1292.12(a)(5). Section 1003.102(h)

defines a “serious crime” as any felony and certain enumerated misdemeanors.

        Davila was convicted of manslaughter in the first degree in 1988. See Pl.’s Am. Opp’n to

Def.’s Mot. to Dismiss (ECF. No. 14) (“Pl.’s Am. Opp’n”) at 6. Upon learning of Davila’s 1988

conviction, the Office of Legal Access Program sent A New Beginning a letter, dated May 10, 2017,

terminating Plaintiff’s R&A program accreditation pursuant to 8 C.F.R. § 1292.12(a)(5). Compl. at

3; Pl.’s Am. Opp’n at 6; Exhibits to Pl.’s Opp’n to Mot. to Dismiss (ECF No. 13) (“Exs. to Pl.’s

Opp’n”) at Ex. A.

            B. Procedural History

        On July 5, 2017, Davila initiated Davila v. Gutierrez et al. against several reporters, news

entities, and federal defendants. No. 1:17-cv-5032 (ECF No. 1). The federal defendants in Gutierrez

included the named Defendant here, Program Director of the Office of Legal Access Programs

Steven Lang, as well as the United States, Attorney General Jeff Sessions, Acting Director of the

New York City District of United States Citizen and Immigration Services John Thompson, and

United States Representative Nydia Velázquez. Id. In Gutierrez, Davila raised state law tort claims of

defamation, intentional infliction of emotional distress, and invasion of privacy, as well as federal

                                                     3
constitutional and APA claims. Gutierrez, 2018 WL 4189517. On June 25, 2018, Davila voluntarily

dismissed his claims against Lang, Sessions, and Thompson pursuant to Fed. R. Civ. P.

41(a)(1)(A)(i). Id. Davila continued to pursue his claims against the remaining federal defendants.

Id.

            On June 8, 2018, Davila commenced this action pro se in the Supreme Court of the State of

New York, County of Bronx against Lang, again raising claims that his termination from the R&A

program was arbitrary and capricious and in violation of his right to due process. Notice of

Removal (ECF No. 1); Ex. A to Removal, Compl. at ¶¶ 64–76. In addition, Davila newly contends

that OLAP’s new policy of denying accreditation to persons with serious criminal convictions

violates New York Correction Law Article 23 and 23-a. Compl. ¶¶ 77–82.

            On July 6, 2018, Lang removed the case to federal court. See Notice of Removal. On

August 3, 2018, Lang moved to dismiss the complaint. Def.’s Mot. to Dismiss (ECF No. 10–11)

(“Def.’s Mem. of Law”). On August 17, 2018, Davila filed an opposition to the motion to dismiss,

with supporting exhibits. Pl.’s Opp’n to Def.’s Mot. to Dismiss (ECF No. 13) (“Pl.’s Opp’n”). On

August 20, 2018, Davila filed an amended version of his opposition brief, alleging new facts and

raising new legal arguments. Pl.’s Am. Opp’n to Def.’s Mot. to Dismiss (ECF. No. 14) (“Pl.’s Am.

Opp’n”). On August 27, 2018, Lang filed a reply. Def’s Rep. to Pl.’s Opp’n to Def.’s Mot. to

Dismiss (ECF No. 15) (“Def.’s Rep.”).

            On August 29, 2018, the Court granted the United States’ motion to dismiss in Gutierrez.

      II.      LEGAL STANDARD

            “A court presented with a motion to dismiss under both Fed. R. Civ. P. 12(b)(1) and

12(b)(6) must decide the jurisdictional question first because a disposition of a Rule 12(b)(6) motion

is a decision on the merits, and therefore, an exercise of jurisdiction.” De Masi v. Schumer, 608 F.

Supp. 2d 516, 523–24 (S.D.N.Y. 2009) (internal quotation marks and alterations omitted) (citing

                                                     4
Homefront Org., Inc. v. Motz, 570 F. Supp. 2d 398, 404 (E.D.N.Y. 2008); Arar v. Ashcroft, 532 F.3d 157,

168 (2d Cir. 2008)).

        Pursuant to Rule 12(b)(1), the Court must dismiss a claim when it “lacks the statutory or

constitutional power to adjudicate it.” Morrison v. Nat’l Austl. Bank Ltd., 547 F.3d 167, 170 (2d Cir.

2008) (internal quotation marks omitted); see also Arar, 532 F.3d at 168 (“A federal court has subject

matter jurisdiction over a cause of action only when it ‘has authority to adjudicate the cause’ pressed

in the complaint.” (quoting Sinochem Int’l Co. v. Malay Int’l Shipping Corp., 549 U.S. 422, 425 (2007))).

“The plaintiff bears the burden of proving subject matter jurisdiction by a preponderance of the

evidence.” Aurecchione v. Schoolman Transp. Sys., Inc., 426 F.3d 635, 638 (2d Cir. 2005). When

considering a motion made pursuant to Rule 12(b)(1), “the court must take all facts alleged in the

complaint as true and draw all reasonable inferences in favor of the plaintiff.” Raila v. United States,

355 F.3d 118, 119 (2d Cir. 2004).

        “[T]he United States, as sovereign, is immune from suit save as it consents to be sued.”

Lehman v. Nakshian, 453 U.S. 156, 160 (1981) (internal quotation marks and citation omitted). The

United States, therefore, “cannot be sued at all without the consent of Congress,” and “when

Congress attaches conditions to legislation waiving the sovereign immunity of the United States,

those conditions must be strictly observed.” Block v. North Dakota ex rel. Bd. of Univ. & Sch. Lands,

461 U.S. 273, 287 (1983). “The doctrine of sovereign immunity is jurisdictional in nature, and

therefore to prevail, the plaintiff bears the burden of establishing that her claims fall within an

applicable waiver.” See Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000) (citations omitted).

            A. Standard of Review Under Rule 12(b)(6)

        To survive a motion to dismiss pursuant to Rule 12(b)(6), a complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

                                                      5
(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S at 678 (citing Twombly, 550 U.S. at 556). “To survive dismissal, the plaintiff must

provide the grounds upon which his claim rests through factual allegations sufficient ‘to raise a right

to relief above the speculative level.’” ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d

Cir. 2007) (quoting Twombly, 550 U.S. at 544).

        Determining whether a complaint states a plausible claim is a “context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 U.S.

at 679. The court must accept all facts alleged in the complaint as true and draw all reasonable

inferences in the plaintiff’s favor. Burch v. Pioneer Credit Recovery, Inc., 552 F.3d 122, 124 (2d Cir. 2008)

(per curiam). However, “[t]hreadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice,” Iqbal, 556 U.S. at 678–79, and courts need not give

“credence to plaintiff’s conclusory allegations.” Cantor Fitzgerald, Inc. v. Lutnick, 313 F.3d 704, 709

(2d Cir. 2002) (internal quotation marks and citation omitted); see also Twombly, 550 U.S. at 561 (“[A]

plaintiff’s obligation to provide the grounds of his entitlement to relief requires more than labels and

conclusions, and formulaic recitation of the elements of a cause of action will not do.”).

        Because Davila is proceeding pro se, the Court must liberally construe the allegations in his

complaint and “interpret[ ] [them] to raise the strongest arguments that they suggest.” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (per curiam) (internal quotation marks and citation

omitted); see also, e.g., Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is to be

liberally construed . . . .” (internal quotation marks and citation omitted)); Nielsen v. Rabin, 746 F.3d

58, 63 (2d Cir. 2014) (“Where . . . the complaint was filed pro se, it must be construed liberally to raise

the strongest claims it suggests.” (quoting Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013))).

Nevertheless, “dismissal of a pro se complaint is [ ] appropriate where a plaintiff has clearly failed to

                                                      6
meet the minimum pleading requirements.” Rahman v. Schriro, 22 F. Supp. 3d 305, 310 (S.D.N.Y.

2014) (citing Rodriguez v. Weprin, 116 F.3d 62, 65 (2d Cir. 1997)). Thus, the Court’s “‘duty to liberally

construe a plaintiff’s complaint is not the equivalent of a duty to re-write it.’” Geldzahler v. N.Y. Med.

Coll., 663 F. Supp. 2d 379, 387 (S.D.N.Y. 2009) (internal citations omitted).

        In deciding this motion to dismiss, the Court considered documents that were either

incorporated by reference into the complaint or integral to the claims asserted therein. See Chambers

v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002). For a document to be integral to a complaint,

“the plaintiff must have (1) ‘actual notice’ of the extraneous information and (2) ‘relied upon th[e]

documents in framing the complaint.’” DeLuca v. AccessIT Grp., Inc., 695 F. Supp. 2d 54, 60

(S.D.N.Y. 2010) (quoting Chambers, 282 F.3d at 153). While the Court must accept the facts as

alleged in the complaint, “when any allegations contradict the evidence contained in the documents

relied upon by a plaintiff, the documents control, and the Court need not accept the allegations

contained within the complaint as true.” Rozsa v. May Davis Group, Inc., 187 F. Supp. 2d 123, 128

(S.D.N.Y. 2002).

        Here, the Court considered the exhibit Davila submitted in connection with his Request for

Administrative Review, which is integral to Davila’s FTCA claims, and the termination letter Davila

received from OLAP, which is integral to all of Davila’s claims as they arise out of his termination

from the R&A program. The Court has no trouble concluding that Davila had “actual notice” of

these documents and relied on it in framing his complaint because he submitted these documents,

along with others, as part of an appendix to his state court complaint, and again in connection with

his opposition papers. See generally Compl.; Pl.’s Am. Opp’n; Exs. to Pl.’s Opp’n, Ex. A

(“Termination Letter”). The Court also considered the relevant sections of the Federal Register in

connection with Davila’s APA, state law, and equitable estoppel and laches claims. See 44 U.S.C. §

1507 (permitting court to take judicial notice of the Federal Register’s contents); In re Frito-Lay N.

                                                    7
Am., Inc. All Natural Litig., No. 12-MD-2413, 2013 WL 4647512, at *4 (E.D.N.Y. Aug. 29, 2013)

(“Courts are permitted to take judicial notice of the contents of the Federal Register and the Code of

Federal Regulations and guidance from administrative agencies.”).

    III.       DISCUSSION

           As an initial matter, Davila made new factual allegations and raised new claims for the first

time in his opposition to Lang’s motion to dismiss. Because Davila is proceeding pro se, the Court

may consider new facts raised in opposition papers to the extent that they are consistent with the

complaint, treating the new factual allegations as amending the original complaint. See Walker v.

Schult, 717 F.3d 119, 122 n.1 (2d Cir. 2013) (“A district court deciding a motion to dismiss may

consider factual allegations made by a pro se party in his papers opposing the motion.”); Brooks v.

Jackson, No. 11-cv-6627, 2013 WL 5339151, at *3 (S.D.N.Y. Sept. 23, 2013) (“[B]ecause a pro se

plaintiff’s allegations must be construed liberally, it is appropriate for a court to consider factual

allegations made in a pro se plaintiff’s opposition memorandum, as long as the allegations are

consistent with the complaint.”).

           A pro se plaintiff may not raise “entirely new” causes of action for the first time in his

opposition papers, but the Court may consider new claims appearing for the first time in briefing if

“the claims could have been asserted based on the facts alleged in the complaint.” Vlad-Berindan v.

MTA New York City Transit, No. 14-cv-675, 2014 WL 6982929, at *5 (S.D.N.Y. 2014) (citing Rosado

v. Herard, No. 12-cv-8943, 2013 WL 6170631, at *3 (S.D.N.Y. 2013)); see also Lang v. New York City

Health and Hospitals Corp., No. 12-cv-5523, 2013 WL 4774751, at *4 (S.D.N.Y. Sept. 5, 2013)

(considering new claims raised in opposition papers because the allegations “simply articulat[e]

additional claims that [the pro se plaintiff’s] original complaint could have been construed to allege”)

see also Mathie v. Goord, 267 Fed. App’x 13, 14, 2008 WL 89648, at *1 (2d Cir. 2008) (affirming that a

new constitutional challenge raised in opposition briefing was properly dismissed because the

                                                       8
complaint did not “encompass that claim.”); Mira v. Argus Media, No. 14-cv-675, 2017 WL 1184302,

at *3 (S.D.N.Y. 2017) (declining to review claims raised in a pro se plaintiff’s opposition briefing

because the allegations went “well beyond merely elaborating on the facts alleged in the Complaint

and apparently are intended to support new legal theories.”).

            A. Davila Cannot State a Claim Under the Religious Freedom Restoration Act

        In Davila’s opposition, he raises for the first time the argument that the United States has

consented to suit under the Religious Freedom Restoration Act (“RFRA”). Liberally construed, the

Court interprets this claim as alleging that OLAP’s revocation of Davila’s accreditation violated

RFRA. In his complaint, Davila refers to A New Beginning’s status as a religious entity, stating that

it participated in the R&A Program as a “qualified,” religious non-profit organization. Compl. at 1–

2. Davila asserts that he is a clergy member who formed A New Beginning, a “God guidance [sic]

ministry,” after “the Lord Jesus[] gave [him] a vision” showing him that he was chosen to help

undocumented immigrants. Am. Opp’n at 21–22. These newly alleged facts go beyond the facts in

the Complaint and raise an entirely new legal theory. However, even if the Court could consider

Davila’s RFRA claim, the claim would fail.

        “Under RFRA, the Federal Government may not, as a statutory matter, substantially burden

a person’s exercise of religion. . . .” O Centro Espirita, 546 U.S. 418, 424 (2006); see 42 U.S.C. §

2000bb–3(a); Grief v. Quay, 701 F. App’x 64 (2d Cir. 2017) (“To state a claim under the Religious

Freedom Restoration Act (RFRA), a plaintiff must allege that there is a substantial burden on the

exercise of her sincere religious beliefs.”). “[A] substantial burden exists where the [government]

put[s] substantial pressure on an adherent to modify his behavior and to violate his beliefs.” Newdow

v. Peterson, 753 F.3d 105, 109 (2d Cir. 2014) (internal quotation marks omitted).

        However, even construing Davila’s submissions liberally, his claim that he is entitled to relief

under RFRA still fails. Davila does not plead any facts that demonstrate how OLAP’s promulgation


                                                     9
of the new eligibility requirements, or the revocation of his accreditation, have substantially

burdened his ability to freely exercise his religion. His allegations about his religion, and his

conclusory statement that Lang “interrupt[ed] and interfere[d] [with] Plaintiff’s ministry,” are

insufficient to state a claim.

             B. The Clearfield Trust Doctrine is Inapplicable
        In his opposition, Davila newly contends that Lang is not entitled to sovereign immunity

under the Clearfield Trust doctrine because he is “not a Federal Employee, but a mere private citizen

working as a Program director of a Corporation.” Am. Opp’n at 20–21. “The primary doctrine

derived from Clearfield is that federal common law will displace state law, and can be created by

federal courts, only when ‘uniquely federal interests’ are involved and the application of state law

would ‘significantly conflict’ with federal policy or objectives.” In re Sterling, 565 B.R. 258, 265

(S.D.N.Y. 2017), aff’d, No. 17-949, 2018 WL 4354399 (2d Cir. Sept. 12, 2018).

        Davila’s argument under the Clearfield Trust doctrine argument suffers from a number of

flaws, both substantive and procedural. 1 But fundamentally, the Clearfield Trust doctrine is

inapplicable to this case. Confronted with a pro se litigant who asserted that the Clearfield Trust

doctrine deprived the United States of sovereign immunity, another court in this District recently

explained:

                 [T]he Clearfield Trust Doctrine does not constitute a waiver of
                 sovereign immunity. In Clearfield Trust v. United States, 318 U.S. 363,
                 366–67 (1943), the Supreme Court held that federal law governs
                 questions concerning the rights of the federal government under


1
  The three paragraphs in Davila’s opposition that he represents to be quotations from Clearfield Trust Co. v.
United States do not appear in that case, or in any of the internal citations within the ostensibly quoted
language. Compare Am. Opp’n at 20 with Clearfield Tr. Co. v. United States, 318 U.S. 363 (1943). In addition,
the Court notes that this basis for liability was raised for the first time in Davila’s opposition briefing. This
new theory and the related factual allegations with respect to it set forth in Davila’s opposition contradict the
legal theories and facts on which Davila relied in his complaint, many of which demonstrate that OLAP is a
federal entity under the direction of the Department of Justice. See e.g., Compl. ¶ 76 (“Due process liberty
interest at stake [sic] where the government has damaged a person’s reputation In [sic] the process of taking
significant action against that person. . . .”). The Court addresses the argument on the merits, nonetheless.
                                                       10
                federal programs, such that, in the absence of an act of Congress
                applicable to the functioning of such programs, the federal courts
                may fashion an appropriate and governing rule of law according to
                their own standards. . . . Like nearly every other authority cited by
                Plaintiff, Clearfield Trust has no application to any issue in this case.

In re Sterling, 565 B.R. at 265 (citation omitted), aff’d, No. 17-949, 2018 WL 4354399. The reasoning

of the Court in In re Sterling applies with equal force here. Davila’s claim that Lang is not entitled to

sovereign immunity by operation of the Clearfield Trust doctrine is without merit.

            C. The FTCA Bars Davila’s Claims Against Lang in His Individual Capacity

        In his opposition papers, Davila alleges new facts that, liberally construed, raise a defamation

claim against Lang and OLAP. Davila asserts that employers “were reluctant to hire him because of

the publicity and implications of the media report that were televise[d] [worldwide] and published

[o]n the internet regarding OLAP termination of Plaintiff in it[s] program.” Pl.’s Am. Opp’n at 13.

As a result of employers’ hesitancy to hire him, Davila claims that he is “broke, without

employment, emotionally sick and in a state of anxiety.” Id. Because these new allegations are

consistent with the facts in Davila’s complaint, they may be considered in deciding this motion to

dismiss. See Rosado, 2013 WL 6170631, at *3 (“This extension of the usual principles applicable to a

Rule 12(b)(6) motion applies to factual allegations that are consistent with those contained in the

complaint.”); see also Vlad-Berindan, 2014 WL 6982929, at *6 (“[T]o the extent claims alleged for the

first time in motion papers could have been asserted based on the facts alleged in the complaint,

they should be considered.”).

        This claim is substantially similar to Plaintiff’s defamation claims in Gutierrez. For the same

reasons stated in Gutierrez, and restated below, Davila’s claim that Lang defamed him is barred by

sovereign immunity.

        The Federal Tort Claims Act (“FTCA”) “‘constitutes a limited waiver by the United States of

its sovereign immunity and allows for a tort suit against the United States under specified

                                                    11
circumstances.’” Liranzo v. United States, 690 F.3d 78, 85 (2d Cir. 2012) (quoting Hamm v. United

States, 483 F.3d 135, 137 (2d Cir. 2007)). Specifically, the FTCA waives the sovereign immunity of

the United States with respect to:

                claims against the United States, for money damages . . . for injury or
                loss of property, or personal injury or death caused by the negligent
                or wrongful act or omission of any employee of the Government
                while acting within the scope of his office or employment, under
                circumstances where the United States, if a private person, would be
                liable to the claimant in accordance with the law of the place where
                the act or omission occurred.

28 U.S.C. § 1346(b)(1).

        Furthermore, the FTCA immunizes federal employees from all liability for any negligent or

wrongful acts or other common law tort claims committed while acting within the scope of their

employment. See 28 U.S.C. § 2679(b)(1); Federal Employees Liability Reform and Tort

Compensation Act of 1988, Pub. L. No. 100-694, § 2(b), 102 Stat. 4563, 4564 (1988) (noting that

purpose of the Act is to protect federal employees form personal liability for state law torts

committed within scope of their employment); see Celestine v. Mount Vernon Neighborhood Health Ctr.,

403 F.3d 76, 80 (2d Cir. 2005) (“The FTCA’s purpose is both to allow recovery by people injured by

federal employees or by agents of the Federal Government, and, at the same time, to immunize such

employees and agents from liability for negligent or wrongful acts done in the scope of their

employment.”). The FTCA provides the exclusive remedy for damages resulting from such claims.

28 U.S.C. § 2679(b)(1).

        Pursuant to the FTCA, when an employee of the United States or a federal agency is named

as a defendant in a tort action, “[u]pon certification by the Attorney General that the defendant

employee was acting within the scope of his office or employment at the time of the incident out of

which the claim arose, any civil action or proceeding commenced upon such claim in a United States

district court shall be deemed an action against the United States . . . and the United States shall be

                                                   12
substituted as the party defendant.” 28 U.S.C. § 2679(d)(1). However, “[a]n express petition for

certification [by the Attorney General] is not required and a brief on behalf of the named defendants

may serve as a petition to certify that they were employees acting within the scope of their

employment.” Cates v. Williams, No. 08-cv-1529, 2009 WL 723021, at *5 (S.D.N.Y. Mar. 19, 2009)

(citing B&A Marine Co., Inc. v. Am. Foreign Shipping Co., Inc., 23 F.3d 709, 715–16 (2d Cir. 1994)).

        “Even an Attorney General’s certification that a federal employee was acting within the

scope of his employment . . . does not conclusively establish as correct the substitution of the

United States as defendant in place of the employee, however.” Tomscha v. Poole, No. 16-cv-1263,

2016 WL 7378974, at *6 (S.D.N.Y. Dec. 20, 2016) (internal quotation marks omitted) (citing

Gutierrez de Martinez v. Lamagno, 515 U.S. 417, 434 (1995)). “A court must conduct a de novo review of

a 28 U.S.C. § 2679(d) certification by the Attorney General (or his designee) if a plaintiff alleges with

particularity facts relevant to the scope-of-employment issue.” Id. (internal quotation marks and

alterations omitted) (citing United States v. Tomscha, 150 Fed. App’x 18, 19 (2d Cir. 2005)). “The court

must view the tortious conduct in the light most favorable to plaintiff, but . . . makes its own

findings of fact with respect to the scope of the tortfeasor’s employment and, in so doing, . . . may

rely on evidence outside the pleadings.” Id. (citing Bello v. United States, 93 Fed. App’x 288, 289–90

(2d Cir. 2004)).

        Here, the United States has submitted its certification on behalf of Lang through its motion,

rather than by formal petition. See Def.’s Mem. of Law at 10. The Court does not find that Plaintiff

has pleaded with particularity facts relevant to the scope-of-employment issue such that the Court is

obligated undertake a de novo review of the United States’ certification. See id. (finding that pro se

plaintiff’s bald assertions that the United States acted with malice were not sufficient to require the

court to undertake a de novo review of the United States’ certifications); Regnante v. Sec. & Exch.

Officials, 134 F. Supp. 3d 749, 770 (S.D.N.Y. 2015) (declining to undertake de novo review of United

                                                    13
States’ certification where pro se plaintiff did not plead sufficient facts to suggest that defendants

were acting outside the scope of their employment). Davila did not plead any facts suggesting that

Lang was acting outside the scope of his employment. Accordingly, the Court substitutes the

United States for Lang.

            D. Davila’s Claims Against the United States Are Barred by Sovereign Immunity

        Davila’s defamation and constitutional claims against the United States must be dismissed

because they are barred by sovereign immunity, and the federal government has not waived

immunity for either of those types of claims. “The United States, as sovereign, is immune from suit

save as it consents to be sued . . . , and the terms of its consent to be sued in any court define that

court’s jurisdiction to entertain the suit.” Liranzo, 690 F.3d at 84 (internal quotation marks and

ellipses omitted) (quoting United States v. Mitchell, 445 U.S. 535, 538 (1980)). “When an action is

brought against the United States government, compliance with the conditions under which the

government has agreed to waive sovereign immunity is necessary for subject matter jurisdiction to

exist.” Williams v. United States, 947 F.2d 37, 39 (2d Cir. 1991), cert. denied, 504 U.S. 942 (1992); see

Federal Deposit Ins. Corp. v. Meyer, 510 U.S. 471, 474–75 (1994) (holding that sovereign immunity raises

jurisdictional bar to suit). Even if an action against the federal government is the only possible

remedy a plaintiff may have for torts by federal employees, the action cannot be brought if the

United States has not explicitly waived sovereign immunity for such claims. See B&A Marine Co., 23

F.3d 709, 714–15.

        Because the United States has not waived its sovereign immunity for defamation claims,

Davila’s claim is barred. 28 U.S.C. § 2680(h) (explicitly excluding claims of slander from waiver of

immunity); B&A Marine Co., 23 F.3d at 709 (holding that the lower court properly dismissed the

United States because the United States has not waived immunity for defamation claims). While the

FTCA provides a limited waiver of sovereign immunity for certain tort claims, Congress has not

                                                     14
waived the United States’ sovereign immunity with respect to constitutional tort claims. See FDIC v.

Meyer, 510 U.S. 471, 478 (1994) (“[T]he United States simply has not rendered itself liable . . . for

constitutional tort claims.”); Chen v. United States, 854 F.2d 622, 625–26 (2d Cir. 1988) (holding that

government’s waiver of sovereign immunity under the FTCA does not extend to claims based on

“direct violations of the Federal Constitution . . . or of federal statutes or regulations standing

alone”). Constitutional claims not brought as a Bivens action against individual federal defendants

must be dismissed for lack of subject matter jurisdiction. Id.

            E. Davila Failed to Comply with the FTCA’s Procedural Requirements

        “The FTCA requires that a claimant exhaust all administrative remedies before filing a

complaint in federal district court. This requirement is jurisdictional and cannot be waived.”

Celestine v. Mount Vernon Neighborhood Health Ctr., 403 F.3d 76, 82 (2d Cir. 2005) (citing McNeil v.

United States, 508 U.S. 106, 113 (1993)). The requirement also “applies equally to litigants with

counsel and to those proceeding pro se.” Adeleke v. United States, 355 F.3d 144, 153 (2d Cir. 2004).

Before bringing a claim against the United States for money damages for injury or loss of property

caused by an employee or agent of the United States acting within the scope of his or her

employment, the plaintiff must first present the claim to the appropriate federal agency, and the

agency must either deny the claim or six months need to have elapsed since the plaintiff submitted

the claim. 28 U.S.C. § 2675(a). “Claims against the United States are forever barred unless they are

presented in writing to an appropriate federal agency within two years after the claim accrued.”

Accolla v. U.S. Gov’t, 636 F. Supp. 2d 304, 307 (S.D.N.Y. 2009) (citing 28 U.S.C. § 2401(b)). The

plaintiff has the burden to plead compliance with the exhaustion requirement. Accolla, 636 F. Supp.

2d at 307 (citing Johnson v. Smithsonian Inst., 189 F.3d 180, 189 (2d Cir. 1999)). If the plaintiff fails to

first present his claim to the appropriate agency and exhaust administrative remedies, then the




                                                     15
plaintiff’s tort claim must be dismissed for lack of subject matter jurisdiction. Robinson v. Overseas

Military Sales Corp., 21 F.3d 502, 510 (2d Cir. 1994) (citing McNeil, 508 U.S. at 113).

        Davila has not pleaded compliance with the exhaustion requirement in accordance with 28

U.S.C. § 2401(b). There is no indication that Davila ever presented the tort claims at issue in this

action to any federal agency. The only items that Davila appears to have submitted in connection

with this matter are a United States Postal Service receipt and tracking sheet related to a mailing to

Lang that enclosed a “Request for Administrative Review.” Compl. ¶¶ 16–17; Exs. to Pl.’s Opp’n at

Ex. B. Nowhere does Davila plead that he presented the defamation claim raised in this action.

Even drawing all reasonable inferences in favor of Davila, the Court cannot conclude that the

request was a presentation of the claim to the appropriate agency. As such, Davila has failed to

exhaust all administrative remedies, and his tort claim must be dismissed for lack of subject matter

jurisdiction. Robinson, 21 F.3d at 510.

        E. Davila’s Bivens Claims Fail Because They Differ Meaningfully from Prior Bivens
           Claims and Special Factors Counsel Hesitation

        Davila’s Bivens claim are substantially the same as those set forth in Gutierrez. For the same

reasons set forth in Gutierrez and restated below, these claims must fail.

        Constitutional tort claims must be brought against individual federal agents or employees in

their individual capacities through a Bivens action. See e.g., Robinson, 21 F.3d at 510. The Court

construes Davila’s Fourteenth Amendment claims as Bivens claims. In Bivens v. Six Unknown Named

Agents, the Supreme Court held that a plaintiff had an implied private right of action for damages

against federal officers who violated the plaintiff’s Fourth Amendment rights against unreasonable

search and seizure when they handcuffed him inside his home without a warrant. Bivens v. Six

Unknown Named Agents, 403 U.S. 388 (1971). In the more than forty years since that decision, the

Supreme Court has created a new implied right of action in only two other cases: (1) under the Fifth

Amendment’s due process clause for gender discrimination arising out of a Congressman’s firing of
                                                    16
his female secretary, Davis v. Passman, 442 U.S. 228 (1979), and (2) under the Eighth Amendment’s

cruel and unusual punishment clause arising out of prison officials’ failure to treat an prisoner’s

asthma, which resulted in the prisoner’s death, Carlson v. Green, 446 U.S. 14 (1980).

        In a recent decision, the Supreme Court underscored that “expanding the Bivens remedy is

now a ‘disfavored’ judicial activity.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017) (citing Ashcroft v.

Iqbal, 556 U.S. 662, 675 (2009)). That is because “[w]hen an issue involves a host of considerations

that must be weighed and appraised, it should be committed to those who write the laws rather than

those who interpret them.” Id. at 1857 (citing Bush v. Lucas, 462 U.S. 367, 380 (1983)) (internal

quotation marks omitted). In Ziglar, the Court re-emphasized that the creation of a new private right

of action under Bivens must be carefully scrutinized.

        As the Supreme Court has instructed, this careful scrutiny requires courts to engage in a

process to determine whether it is appropriate for the Judiciary to extend a Bivens remedy to the

claims of a particular case. A court must first determine whether the claim “presents a new Bivens

context.” Id. at 1859. A new Bivens context will exist “[i]f the case is different in a meaningful way

from previous Bivens cases decided by this Court.” Id. The Court presented a non-exhaustive list of

considerations to examine if a case is meaningfully different, including:

                [T]he rank of the officers involved; the constitutional right at issue;
                the generality or specificity of the official action; the extent of judicial
                guidance as to how an officer should respond to the problem or
                emergency to be confronted; the statutory or other legal mandate
                under which the officer was operating; the risk or disruptive intrusion
                by the Judiciary into the functioning of other branches; or the
                presence of potential special factors that previous Bivens cases did not
                consider.

Id. at 1860.

        If the court determines that the claim at issue differs meaningfully from previous Bivens

cases, the court must then determine if it is appropriate to imply a new private right of action to that

claim. In Ziglar, the Supreme Court affirmed the long-held precedent that a Bivens remedy “will not
                                                    17
be available if there are ‘special factors counselling hesitation in the absence of affirmative action by

Congress.’” Ziglar, 137 S. Ct. at 1857 (citing Carlson, 446 U.S. at 18).

        Davila’s claims here are meaningfully different from prior Bivens cases, and special factors

counsel hesitation. Unlike Bivens and Carlson, Davila’s claims did not include any form of search and

seizure under the Fourth Amendment, nor did his claims include anything that could be construed

to constitute cruel and unusual punishment towards Davila. While the Bivens action brought in Davis

included a due process claim under the Fifth Amendment, that claim was substantially different than

the due process claim brought by Davila under the Fourteenth Amendment. The claim in Davis

related to gender discrimination in the workplace, whereas the claim in the instant case relates to the

revocation of a government accreditation. Thus, Davila’s due process claims under the Fourteenth

Amendment implicate a new context for the application of a Bivens remedy.

        Because Davila’s claim presents a new Bivens context, the Court must analyze whether special

factors counsel hesitation in expanding Bivens “in the absence of affirmative action by Congress.” Id.

The Supreme Court in Ziglar explained that the “special factors” inquiry “must concentrate on

whether the Judiciary is well suited, absent congressional action or instruction, to consider and weigh

the costs and benefits of allowing a damages action to proceed. Thus, to be a ‘special factor

counselling hesitation,’ a factor must cause a court to hesitate before answering that question in the

affirmative.” Id. at 1857–58. That is, a court begins with the premise that the Judiciary should not

readily extend a Bivens remedy to new claims, and before a court does so, it should consider a

number of factors to determine whether “Congress would want the Judiciary to entertain a damages

suit in a given case.” Id. Among those factors is whether alternative remedies exist for addressing

the constitutional violations raised by the claims of a particular case. The Supreme Court suggested

that “if there is an alternative remedial structure present in a certain case, that alone may limit the

power of the Judiciary to infer a new Bivens cause of action.” Id.

                                                    18
        In this case, Davila asserts a claim under the due process clause of the Fourteenth

Amendment. However, there is an alternative remedial structure in place. The letters that OLAP

sent to Davila to inform him of A New Beginning’s termination from the R&A program explicitly

provided that Davila had “the opportunity to respond to this notice prior to the termination of full

accreditation.” Termination Letter. This alone counsels hesitation in extending a Bivens remedy

here.

        Because Davila’s claims present a new Bivens context, and special factors counsel hesitation,

the Court declines to recognize a Bivens remedy for Davila’s Fourteenth Amendment claims.

        F. The Revocation of Davila’s Accreditation Did Not Violate the Due Process
           Clause of the Fourteenth Amendment

        Davila’s due process claim is substantially similar to his claim brought in Gutierrez. For the

same reasons stated in Gutierrez and restated below, this claim is dismissed.

        Even if Davila’s due process claim could be pursued as a Bivens claim, there is no underlying

due process violation for which a Bivens action against Lang or any other action against the United

States could provide a remedy. To succeed on a procedural due process claim, a plaintiff must

establish that some government action deprived him of a protected property interest. Morales v. New

York, 22 F. Supp. 3d 256, 276 (S.D.N.Y. 2014) (“‘The threshold issue is always whether the plaintiff

has a property or liberty interest protected by the Constitution.’” (quoting Narumanchi v. Bd. of Trs.,

850 F.2d 70, 72 (2d Cir. 1988))). The “identification of the specific dictates of due process generally

requires consideration of three distinct factors: First, the private interest that will be affected by the

official action; second, the risk of an erroneous deprivation of such interest . . . and finally, the

Government’s interest, including the function involved and the fiscal and administrative burdens

that the additional or substitute procedural requirement would entail.” Mathews v. Eldridge, 424 U.S.

319, 335 (citing Goldberg v. Kelly, 397 U.S. 254, 263–71 (1970)).



                                                    19
        When a government program grants substantial discretion to decide whether an individual is

entitled to a benefit, the existence of such discretion precludes any legitimate claim of entitlement.

See Spinelli v. City of New York, 579 F.3d 160, 169 (2d Cir. 2009); Harlen Assocs. v. Inc. Vill. of Mineola,

273 F.3d 494, 504–05 (2d Cir. 2001); Sanitation & Recycling Indus. v. City of New York, 107 F.3d 987,

995 (2d Cir. 1997).

        The broad discretion afforded to those who implement the R&A program precludes any

“legitimate claim of entitlement” that Davila would need for a successful due process claim. The

governing regulations of the R&A program state that “[t]he [Office of Legal Access Programs]

Director, in the exercise of discretion, may approve accreditation of an eligible individual as a

representative of a recognized organization. . . .” See 8 C.F.R. § 1292.12(a) (emphasis added).

Further, such discretion includes the Director’s assessment of the eligible individual’s “character and

fitness to represent clients,” including:

                 [A]n examination of factors such as: Criminal background; prior acts
                 involving dishonest, fraud, deceit or misrepresentation; past history
                 of neglecting professional, financial, or legal obligations; and current
                 immigration status that presents an actual or perceived conflict of
                 interest.

See 8 C.F.R. § 1292.12(a)(1).

        Not only is “discretion” explicitly written into the program’s guidelines, the ability to

consider such a broad array of factors demonstrates the extent of discretion that the R&A program

administrators have in granting accreditation. Because the R&A program guidelines confer such

broad discretion, Davila lacks a legitimate claim of entitlement to accreditation under the R&A

program. Without a legitimate claim of entitlement, Davila does not possess a property interest in

his accreditation under the R&A program. Therefore, Davila fails to state a claim for a procedural

due process deprivation.




                                                      20
        G. Davila’s Termination from the R&A Program Was Not Arbitrary and Capricious

        Davila’s contention that the withdrawal of his accreditation from the R&A program was

arbitrary and capricious fails for the same reasons stated in Gutierrez and restated below.

        Under the APA, a reviewing court must hold unlawful any decision or action taken by a

federal agency that is found to be “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.” 5 U.S.C. § 706(2)(A). Under the arbitrary and capricious standard, judicial

review of agency action is necessarily narrow, and a reviewing court may not itself weigh the

evidence or substitute its judgment for that of the agency. Islander E. Pipeline Co., LLC v. McCarthy,

525 F.3d 141, 150–51 (2d Cir. 2008) (citing Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co.,

463 U.S. 29, 42–43 (1983)). “Rather, in deciding whether agency action is arbitrary and capricious, a

court considers ‘whether the agency relied on factors which Congress has not intended it to

consider, entirely failed to consider an important aspect of the problem, offered an explanation for

its decision that runs counter to the evidence before the agency, or is so implausible that it could not

be ascribed to a difference in view or the product of agency expertise.’” Id. (quoting State Farm, 463

U.S. at 43). In conducting its arbitrary and capricious review, a court must be satisfied from the

record that “the agency . . . examine[d] the relevant data and articulate[d] a satisfactory explanation

for its action.” State Farm, 463 U.S. at 43.

        Davila asserts that his termination from the program was arbitrary and capricious because 8

C.F.R. § 1003.103(c), which he cites as the basis for his termination, requires accredited

representatives to disclose convictions occurring on or after August 28, 2000, while Davila was

terminated on the basis of his 1988 conviction for manslaughter. The Court understands that Davila

may be confounded in part by this apparent incongruity—i.e. that Davila was only required to

disclose convictions occurring after August 28, 2000, and yet was terminated on the basis of a

conviction that occurred before that date.

                                                   21
         Davila may have initially been required to disclose only convictions occurring after August

28, 2000 pursuant to 8 C.F.R. § 1003.103(c), but Davila’s accreditation was revoked pursuant to the

modified rules governing the R&A program that were published on December 19, 2016, after Davila

received accreditation. Termination Letter. By letter dated May 10, 2017, OLAP informed Davila

that it was administratively terminating his accreditation because it had learned that he was convicted

of a felony, which rendered him ineligible under the program’s modified rules. Id. The modified

rules provide that “[t]he OLAP Director may administratively terminate an organization’s

recognition or a representative’s accreditation and remove the organization or representative from

the recognition and accreditation roster” if, inter alia, “[a]n individual fails to maintain eligibility for

accreditation under § 1292.12.” 8 C.F.R. § 1292.17. Section 1292.12 provides that individuals are

not eligible for accreditation under the R&A program if they have “been found guilty of, or pleaded

guilty or nolo contendere to, a serious crime, as defined in 9 C.F.R. § 1003.102(h). . . .” 8 C.F.R. §

1292.12(a)(5); see also 8 C.F.R. § 1292.12(a)(1) (character and fitness includes but is not limited to

criminal background); Compl. at ¶¶ 38, 41; Termination Letter. Section 1003.102(h) defines a

“serious crime” as any felony. It is undisputed that Davila pleaded guilty to a felony—first-degree

manslaughter. Davila’s confusion regarding this apparent incongruity is understandable, but it does

not make the modified rule or rulemaking process arbitrary or capricious, as discussed in more detail

below.

         Giving Davila’s pro se amended complaint a liberal construction, the Court understands

Davila also to be challenging the retroactive application of the applicable regulation. 2 However, it is


2It is not clear that Davila’s complaint can be construed as making the argument that DOJ promulgated the
new eligibility requirements in an arbitrary and capricious manner. To the extent that it is, the Court notes
that DOJ published in the Federal Register the proposed rule on October 1, 2015. 80 Fed. Reg. 59514. DOJ
received 63 comments from various sources, including non-profit organizations, bar associations, government
agencies, legal clinics, attorneys, and law students, and in response to those comments, DOJ revised the
proposed rule. 81 Fed. Reg. 92346. DOJ articulated at length the bases for its rulemaking, including stating
specifically that “[r]egarding those convicted of a serious crime, this prohibition supplements the character
                                                      22
evident that the modified rules governing the R&A program’s accreditation procedure envision

retroactive application. The provision within the modified guidelines requiring disclosure that

Davila cites is limited only to events occurring after August 28, 2000, and the modified provisions in

Section 1292.12(a)(5)—the section under which Davila was terminated—contain no such time limit.

From the lack of such a time limit, the Court can infer that the modified guideline was intended to

apply to any “serious crimes” committed by the individual at any time, even those which occurred

prior to the enactment of the new guidelines in December 2016. Because the plain language of the

applicable regulation, which envisions retroactive application, allows OLAP to terminate a person

who has been convicted of a felony, and OLAP terminated Davila because he was convicted of a

felony, as set forth in the May 10, 2017 letter to Davila, the Court concludes that OLAP examined

the relevant data and articulated a satisfactory explanation for its action. See State Farm, 463 U.S. at

43. Accordingly, Davila has failed to state a claim under Section 706(2)(A) of the APA.

        H. Claims Arising Under the New York Correction Law

        Davila’s claims arising under the New York Correction Law fail because the laws that he

cites do not govern federal administrative bodies like OLAP, and even if they did, they would be

preempted by the applicable federal regulations. Davila alleges that in failing to consider his

certificate of good conduct from the New York Board of Parole, and by promulgating and enforcing



and fitness requirement, as the Department has determined that individuals with serious crimes are not
qualified to be accredited. Unlike with attorneys permitted to appear before EOIR and DHS, the
Department has the authority to decide whether nonlawyers should be accredited and permitted to provide
immigration legal services in the first instance and need not be limited to pursuing discipline against them
based on a serious crime after they have been accredited.” 81 Fed. Reg. 92353. In light of this notice-and-
comment rulemaking and the explanations that DOJ provided for the new eligibility requirements, Davila has
failed to state a claim that DOJ’s promulgation of the new eligibility criteria was arbitrary or capricious. See
generally Chauffeur’s Training School v. Spellings, 478 F.3d 117, 130 (2d Cir. 2007) (“Ordinarily, agency decisions
are not found to be arbitrary and capricious unless the agency has relied on factors which Congress has not
intended it to consider, entirely failed to consider an important aspect of the problem, offered an explanation
for its decision that runs counter to the evidence before the agency, or is so implausible that it could not be
ascribed to a difference in view or the product of agency expertise.” (internal citations and quotations
omitted)).
                                                        23
the 2016 change to its accreditation policy, OLAP violated Articles 23 and 23-a of the New York

Correction Law. Compl. ¶¶ 77–82. Those articles of the New York Correction Law provide that

criminal convictions may not be considered in connection with licensing applications without the

consideration of additional employment-related factors, and that a certificate of good conduct

relieves an individual of disabilities imposed by prior convictions. See N.Y. Correct. Law Ch. 43, art.

23, 23-a. But the language of Articles 23 and 23-a clearly establishes that the state statute does not

purport to constrain the actions of federal administrative bodies like OLAP.

        Article 23-a, by its plain language, restricts its applicability to certificates, licenses, permits, or

grants of permission required by the state of New York. Article 23-a provides in part that:

                 No application for any license or employment, and no employment
                 or license held by an individual, to which the provisions of this article
                 are applicable, shall be denied or acted upon adversely by reason of
                 the individual’s having been previously convicted of one or more
                 criminal offenses, or by reason of a finding of lack of “good moral
                 character” when such finding is based upon the fact that the
                 individual has previously been convicted of one or more criminal
                 offenses, unless:

                         (1) there is a direct relationship between one or more of the
                         previous criminal offenses and the specific license or
                         employment sought or held by the individual; or

                         (2) the issuance or continuation of the license or the granting
                         or continuation of the employment would involve an
                         unreasonable risk to property or to the safety or welfare of
                         specific individuals or the general public.

N.Y. Corr. § 752. In making determinations pursuant to Section 752, public agencies and private

employers are required to consider several employment-related factors, and, if applicable, a

certificate of good conduct. N.Y. Corr. § 753. Article 23-a is inapplicable in this matter because the

statute defines a “license” as “any certificate, license, permit or grant of permission required by the

laws of this state, its political subdivisions or instrumentalities . . . .” N.Y. Corr. § 750(4) (emphasis

added). The R&A Program is not a creation of New York state law.

                                                      24
        In addition, by its terms, Article 23-a constrains the behavior of state and local governmental

entities, but not federal agencies. Article 23-a governs how a “public agency or private employer”

may consider prior criminal convictions, and how Article 23-a may be enforced against a “public

agency” or “private employer.” See N.Y. Correct. Law §§ 753–755. The statute defines “public

agency” as “the state or any local subdivision thereof, or any state or local department, agency, board or

commission.” N.Y. Correct. Law § 750(1) (emphasis added). Because OLAP is a federal—not state

or local—body, Article 23-a does not govern its conduct.

        Similarly, New York Correction Law Article 23 does not apply here because it governs the

effect of a certificate of good conduct issued in connection with state licensing, and because it directs

licensing authorities to consider prior convictions in accordance with Article 23-a. Article 23

provides that convictions specified in a certificate of good conduct “shall not be deemed to be a

conviction within the meaning of any provision of law that imposes a disability to apply for or to

receive any license, permit, or other authority or privilege covered by the certificate,” and specifies

that “[a] certificate of good conduct shall not, however, in any way prevent any judicial

administrative, licensing or other body, board or authority from considering the conviction specified

therein in accordance with the provisions of article twenty-three-a of this chapter.” N.Y. Correct.

Law § 703-a(1)–(2) (emphasis added).

        As discussed above, the term “license” only includes “any certificate, license, permit or grant

of permission” required by the laws of the State of New York. N.Y. Corr. § 750(4). In addition,

Article 23 permits a judicial administrative, licensing or other body, board or authority to consider a

conviction “in accordance with the provisions of article twenty-three-a of this chapter,” and Article

23-a only applies to state and local entities by operation of the terms “public agency” and “license,”

as described above. N.Y. Corr. §§ 750, 753. Because OLAP acts as a federal licensing body and




                                                    25
determines whether to grant accreditation to individuals pursuant to federal regulations, the language

of Article 23 does not govern the OLAP’s conduct.

                a. Federal Preemption of State Law

        To the extent that Articles 23 and 23-a purport to govern OLAP’s accreditation process, the

applicable federal regulations preempt Articles 23 and 23-a. The Supremacy Clause of Article VI of

the Constitution provides that the “Constitution, and the Laws of the United States which shall be

made in Pursuance thereof . . . shall be the supreme Law of the Land . . . .” U.S. Const. art. VI, cl. 2.

Federal regulations are given the same preemptive effect as federal statutes. Fidelity Federal Sav. and

Loan Ass’n v. de la Cuesta, 458 U.S. 141, 153–54 (1982). Under the Supremacy Clause, a federal

agency may preempt state law when it is acting within the scope of its congressionally delegated

authority. See United States v. Shimer, 367 U.S. 374, 381–82 (1961) (“A federal statute authorizing an

administrative agency to promulgate such rules and regulations, not inconsistent with the statute as

are necessary and appropriate for carrying out the provisions of the statute, authorizes the agency to

displace state law by establishing a uniform system of exclusive procedures.”); see also City of N.Y. v.

F.C.C., 486 U.S. 57, 64 (1988) (“The statutorily authorized regulations of an agency will preempt any

state or local law that conflicts with such regulations or frustrates the purposes thereof.”).

        Federal law may displace state law through express or implied preemption. Rice v. Santa Fe

Elevator Corp., 331 U.S. 218, 230 (1947). Absent express statutory language, federal law may preempt

state law by occupying the entire field, where the federal scheme is “so pervasive as to make

reasonable the inference that Congress left no room for state law to supplement it” or when a

“federal interest is so dominant that the federal system will be assumed to preclude enforcement of

state laws on the same subject.” Id. Alternatively, federal law may displace state law through

conflict preemption “when compliance with both state and federal law is impossible, or when the




                                                   26
state law stands as an obstacle to the accomplishment and execution of the full purposes and

objective of Congress.” SPGGC, L.L.C. v. Blumenthal, 505 F.3d 183, 188 (2d Cir. 2007).

        The federal government has occupied the field of immigration proceedings, which includes

determining the eligibility of persons who wish to serve as legal representatives in immigration

courts. Congress’s intent to supersede state law in the field of immigration proceedings can be

inferred by the federal interest in regulating immigration and by the comprehensive statutory

language surrounding immigration administration. The Supreme Court has observed that “the

power of [C]ongress to exclude aliens altogether from the United States, or to prescribe the terms

and conditions upon which they may come to this country, and to have its declared policy in that

regard enforced exclusively through executive officers, without judicial intervention, is settled by our

previous adjudications.” Kleindienst v. Mandel, 408 U.S. 753, 766–67 (1972) (quoting Galvan v. Press,

347 U.S. 522, 531–32 (1954)). The Supreme Court has also recognized that the federal government

exercises supreme power in the field of foreign affairs, including “immigration, naturalization and

deportation” and that any concurrent state power is extremely narrow. Hines v. Davidowitz, 312 U.S.

52, 62 (1941).

        OLAP, under the authority of the Department of Justice and the Executive Office for

Immigration Review (“EOIR”) is given the authority to develop and administer the accreditation

program for representatives before the BIA, the Immigration Courts, or DHS. 8 C.F.R. § 1003.0.

Lang, as the director of OLAP, has the sole authority to make determinations regarding the approval

and termination of non-attorney accreditation. 8 C.F.R. §§ 1003.0, 1292.13, 1292.17. Lang has the

sole authority to interpret the provisions governing accreditation applicant eligibility, including

character and fitness factors such as the existence of prior convictions. 8 C.F.R. §§ 1292.6, 1292.11.

The regulations governing non-attorney accreditation are ample and do not leave room for states to

weigh in on the review procedures for accreditation candidates. Because the accreditation rules were

                                                   27
promulgated by proper exercise of agency authority, state laws have no bearing on the creation and

enforcement of OLAP regulations.

        Further, even if Articles 23 and 23-a did purport to restrain federal agencies, the statutes

would be in direct conflict with OLAP’s regulations and would therefore be preempted. Pursuant to

the Supremacy Clause, a federal regulation controls when there is “significant conflict between . . .

federal policy or interest and the [operation] of state law,” even when Congress has not completely

displaced state regulation in a specific area. Boyle v. United Techs. Corp., 487 U.S. 500, 507 (1988)

(internal citations omitted). A conflict arises when “compliance with both federal and state

regulations is a physical impossibility.” Florida Lime & Avocado Growers, Inc. v. Paul, 373 U.S. 132,

142–43, (1963). The Supreme Court has also concluded that a conflict requiring federal preemption

exists where state law “stands as an obstacle to the accomplishment and execution of the full

purposes and objectives of Congress.” Hines, 312 U.S. 52, 67 (1941).

        Davila contends that OLAP is required to consider his certificate of good conduct in its

accreditation decision, arguing that the possession of such a certificate “trumps any [employment]

barrier” established by OLAP. Compl. at 17. This interpretation of Articles 23 and 23-a conflicts

directly with the applicable regulations, which explicitly state that prior convictions of a serious

crime render an applicant ineligible for accreditation. 8 C.F.R. § 1292.12(a)(5). The regulation

further provides that the provision barring the accreditation of individuals convicted of a serious

crime “supplements the character and fitness requirement, as the Department has determined that

individuals with serious crimes are not qualified to be accredited.” 81 Fed. Reg. 92351. To the

extent that the New York Correction law could be read to “trump any barrier” established by

OLAP, as Davila suggests, complying with both the federal and state laws would be a “physical

impossibility,” and the federal regulation would preempt the applicable state laws.




                                                    28
        Accordingly, Davila’s claim under Articles 23 and 23-a of the New York Correction Law is

dismissed.

        I. Title VII Claim

        Davila’s Title VII claim fails because he is not an employee of OLAP. Davila argues that by

revoking his accreditation solely on the basis of his prior conviction, OLAP violated of Title VII of

the Civil Rights Act of 1964. While this is a new legal claim appearing for the first time in Plaintiff’s

opposition papers, Plaintiff relies on factual assertions alleged in his complaint to support his claim.

Therefore, the Court will consider his Title VII claim.

        Title VII of the Civil Rights Act of 1964 makes it unlawful “for an employer . . . to discharge

any individual, or otherwise . . . discriminate,” on the basis of the individual’s race, color, religion,

sex or national origin. 42 U.S.C. § 2000e-2(a)(1). To survive a motion to dismiss on a Title VII

claim, the Plaintiff must establish that an employment relationship exists between the Plaintiff and

Defendant. See Kern v. City of Rochester, 93 F.3d 38, 45 (2d Cir. 1996) (“Title VII is an employment law,

available only to employees (or prospective employees) seeking redress for the unlawful employment

practices of their employers.” (emphasis in original)). To determine whether an employment

relationship exists, courts look to several factors that relate to whether the “employer compensates

and controls an employee’s work.” Nelson v. Beechwood Org., 2004 WL 2978278, at *3 (S.D.N.Y. Dec.

21, 2004); Knight v. State Univ. of New York at Stony Brook, 880 F.3d 636, 639 (2d Cir. 2018) (listing

thirteen non-exhaustive factors used to identify employment relationships, including “the hiring

party’s right to control the manner and means by which the product is accomplished, . . . the

method of payment, . . . [and] “the provision of employee benefits.”). Davila alleges no facts to

support his claim that he has an employment relationship with OLAP. The facts Davila alleged

suggest a relationship closer to one of a licensing board and an applicant, and licensing bodies are

generally not employers within the meaning of Title VII. See Bonaby v. New York City Taxi &

                                                     29
Limousine Comm’n., No. 02-cv-5423, 2003 WL 21649453, at *4 (S.D.N.Y. July 14, 2003) (dismissing

claims brought by a plaintiff whose license was revoked by the local Taxi Limousine Commission

and observing that “[a]lthough the granting or with[h]olding of a license affects the employment

prospects of a would-be licensee, in most cases this has not made the licensing body an employer

who can be liable under Title VII.”); Gaddy v. Ports America, No. 13-cv-3322, 2015 WL 3929693, at *5

(S.D.N.Y. 2015) (“Courts have concluded that, because Congress had the power to include licensing

within its definition of employer and did not do so, Congress did not intend for Title VII . . . to

cover licensing.”). In short, Davila does not allege that he is an employee of OLAP, nor does he

plead any facts from which the Court could infer that he is an employee of OLAP. Consequently,

Title VII does not apply.

        Even assuming arguendo that Davila was an employee of OLAP, he would still fail to state a

claim under Title VII. To survive a motion to dismiss under Title VII, “what must be plausibly

supported by facts alleged in the complaint is that the plaintiff is a member of a protected class, was

qualified, suffered an adverse employment action, and has at least minimal support for the

proposition that the employer was motivated by discriminatory intent.” Littlejohn v. City of New York,

795 F.3d 297, 311 (2d Cir. 2015); see also DeVore v. Neighborhood Hous. Servs. of Jamaica Inc., No. 15 Civ.

6218 (PKC), 2017 WL 1034787, at *4 (E.D.N.Y. Mar. 16, 2017) (“At the pleading stage, a plaintiff

does not need to prove discrimination, or even allege facts establishing every element of the

McDonnell Douglas prima facie case, but the facts alleged must give plausible support to the reduced

requirements of the prima facie case.” (citing Littlejohn, 795 F.3d at 311) (internal quotation marks

omitted)).

        Among other shortcomings, Davila did not plead any facts suggesting that OLAP was

motivated by discriminatory intent with respect to Davila’s membership in a protected class when it

terminated Davila’s accreditation. Accordingly, Davila’s Title VII claim is dismissed.

                                                    30
           Construing the complaint liberally, Davila’s allegations could be interpreted to also raise

New York State Human Rights Law (“NYSHRL”) and New York City Human Rights Law

(“NYCHRL”) claims. However, Davila’s claims under both statutes fail because they suffer from

the same deficiencies as his Title VII claim.

           Discrimination claims pursuant to the NYSHRL are subject to the same standard as Title

VII claims. Patane v. Clark, 508 F.3d 106, 113 (2d Cir. 2007); Salazar v. Ferrara Bros. Bldg. Materials

Corp., No. 13-cv-3038 (JG), 2015 WL 1535698, at *5 (E.D.N.Y. Apr. 6, 2015). Therefore, Plaintiff’s

NYSHRL claim is dismissed for the reasons described above.

           Although NYCHRL claims had for many years “been treated as coextensive with state and

federal counterparts,” the New York City Council, in passing the Local Civil Rights Restoration Act

of 2005 (the “Restoration Act”), “rejected such equivalence” in favor of a broader remedial scope.

Loeffler v. Staten Island Univ. Hosp., 582 F.3d 268, 278 (2d Cir. 2009). The Restoration Act established

two new rules of construction for the NYCHRL: (1) “a ‘one-way ratchet,’ by which interpretations

of state and federal civil rights statutes can serve only ‘as a floor below which the City’s Human

Rights law cannot fall’”; and (2) a requirement that the NYCHRL provisions “be construed liberally

for the accomplishment of the uniquely broad and remedial purposes thereof, regardless of whether

federal or New York State civil and human rights laws, including those laws with provisions

comparably-worded to provisions of this title[,] have been so construed.” Mihalik v. Credit Agricole

Cheuvreux N. Am., Inc., 715 F.3d 102, 109 (2d Cir. 2013) (quoting Restoration Act §§ 1, 7). The

Second Circuit has clarified that these amendments to the Restoration Act require courts to analyze

NYCHRL claims “separately and independently from any federal and state law claims.” See id. The

NYCHRL must be construed “broadly in favor of discrimination plaintiffs, to the extent that such a

construction is reasonably possible.” Id. (quoting Albunio v. City of New York, 16 N.Y.3d 472, 477–78

(2011)).

                                                      31
        Section 8-107(1)(a) of the NYCHRL makes it “an unlawful discriminatory practice . . . [f]or

an employer or an employee or agent thereof, because of the . . . race . . . color[, or] national origin .

. . of any person, to refuse to hire or employ or to bar or to discharge from employment such person

or to discriminate against such person in compensation or in terms, conditions or privileges of

employment.” N.Y.C. Admin. Code § 8-107(1)(a). In contrast to Title VII, NYCHRL “does not

require ‘a connection between the discriminatory conduct and a materially adverse employment

action.’” Garrigan v. Ruby Tuesday, Inc., No. 14-cv-155 (LGS), 2014 WL 2134613, at *3 (S.D.N.Y.

May 22, 2014) (quoting Mihalik, 615 F.3d at 113). Instead, the proper inquiry under the NYCHRL is

whether the plaintiff “was treated ‘less well’ because of her [membership in a protected class].” Pena-

Barrero v. City of New York, No. 14-cv-9550 (VEC), 2017 WL 1194477, at *15 (S.D.N.Y. Mar. 30,

2017) (quoting Mihalik, 715 F.3d at 111).

        Even under the NYCHRL’s broad and liberal standard, Plaintiff’s discrimination claims fail

because, for the reasons described earlier in this opinion, he is not an employee of OLAP, and he

did not allege that any adverse employment action he suffered was “caused by a discriminatory

motive,” even in part. See Mihalik, 715 F.3d at 110. Accordingly, Plaintiff’s NYCHRL claim is

dismissed.

        J. Equitable Estoppel and Laches

        Davila raises new legal arguments based on the doctrines of equitable estoppel and laches for

the first time in his opposition. Davila also raises new factual allegations in support of these

arguments that contradict his complaint, his opposition, and the documents he submitted in

connection with those documents. As a result, the Court need not consider this claim.

        Even if the Court were to consider this claim, it would fail. In essence Davila’s argument is

that when he first participated the R&A program the applicable eligibility requirements only barred

applicants with felony convictions on or after July 27, 2000; Davila was convicted of a felony in

                                                    32
1988. Pl.’s Am. Opp’n at 7–9. Because he was admitted into the program despite his felony

conviction, and OLAP later changed the rules, Davila contends that OLAP is estopped from

terminating him. Davila also contends that because OLAP waited “seven years” after his initial

application to terminate him, they are barred from terminating his accreditation under the doctrine

of laches. Id. at 15.

         The defenses of equitable estoppel and laches are not available as defenses against to the

federal government. “The United States has traditionally not been subject to the defense of laches.”

Cayuga Indian Nation of N.Y. v. Pataki, 413 F.3d 266, 278 (2d Cir. 2005) (holding that laches is

inapplicable to the United States in the absence of an applicable exception). Moreover, equitable

estoppel applies against the government only “in the most serious of circumstances” when a party

has reasonably and detrimentally relied on the government’s misrepresentation, and the government

has engaged in affirmative misconduct. United States v. Sampson, 898 F.3d 270, 285 (2d Cir. 2018)

(stating that there is an “extraordinarily strong presumption against applying equitable estoppel

against the government.”) (citing Drozd v. I.N.S., 155 F.3d 81, 90 (2d Cir. 1998))); see also Tipadis v.

Comm’n. of Social Security, 284 F. Supp. 3d 517, 524 (S.D.N.Y. 2018) (citations omitted). “[A]

government agency promulgating rules or making decisions in its governmental capacity cannot be

equitably estopped from reconsidering prior agency decisions simply by virtue of plaintiff’s reliance

on the earlier decision.” Keating v. Carey, 706 F.2d 377, 382 n.6 (2d Cir. 1983).

         Davila does not allege that the United States engaged in affirmative misconduct here; rather,

the facts that Davila allege show that the Government applied a new regulation to Davila, and acted

in accordance with that regulation. As a result, Davila’s claim that the doctrines of equitable

estoppel and laches prevent OLAP from enforcing its revocation of his accreditation is without

merit.




                                                    33
    IV.       CONCLUSION

          For the reasons stated above, Defendants’ motion to dismiss is GRANTED. However,

because this is the first adjudication of Plaintiff’s claims on the merits in this case, the dismissal as to

Plaintiff’s RFRA, Bivens, and APA claims are without prejudice. See Terry v. Inc. Vill. Of Patchogue, 826

F.3d 631, 633 (2d Cir. 2016) (explaining that “district judges should, as a general matter, liberally

permit pro se litigants to amend their pleadings” unless “amendment would be futile”).

          “Where it appears that granting leave to amend is unlikely to be productive . . . it is not an

abuse of discretion to deny leave to amend.” Apotex Inc. v. Acorda Therapeutics, Inc., 823 F.3d 51, 62

(2d Cir. 2016) (quoting Ruffolo v. Oppenheimer & Co., 987 F.2d 129, 132 (2d Cir. 1993)). “Although

district judges should, as a general matter, liberally permit pro se litigants to amend their pleadings,

leave to amend need not be granted when amendment would be futile.” Terry, 826 F.3d at 633.

Here, the Court declines to grant Plaintiff leave to replead his Clearfield Trust claim, his claim against

Lang in his individual capacity, his New York Correction Law claim, his estoppel and laches claims,

and his Title VII, NYSHRL, and NYCHRL claims because, for the reasons stated above, any

amendment as to those claims would be futile.

          The Clerk of the Court is directed to terminate the motion pending at ECF No. 10 and to

send a copy of this order to Plaintiff by certified mail and by regular, first-class mail.

          SO ORDERED.

Dated: October 23, 2018
       New York, New York                                 ______________________________
                                                                 GREGORY H. WOODS
                                                               United States District Judge




                                                     34
